DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claims 15 and 16 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.  The specification on page recites “where used herein, the term "non-transitory" is a limitation on the computer-readable storage medium itself—that is, it is tangible and not a signal—as opposed to a limitation on the persistence of data storage. A non-transitory computer-readable storage medium does not necessarily store information permanently. Random access memory (which may be volatile, non-volatile, dynamic, static, etc.), read-only memory, flash memory, memory caches, or any other tangible, computer-readable storage medium, whether synchronous or asynchronous, embodies it.” (emphasis added).  But, claims fail to recite the term as disclose, claim recites a machine readable medium.  
Also, for the alternative Claims 15 and 16 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  However, transitory signals are not within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).  See MPEP 2106(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman et al (US Pub. 2018/0168780) in view of Watanabe (US Pub. 2007/0127844).
With respect to claim 1 (exemplary claim), Kopelman discloses method for realistic visualization of a virtual dental model (1) in a first image (20) of a face comprising at least an inner mouth region of the face, the inner mouth region comprising teeth (31) and a mouth cavity background (35), the method comprising (see figure 1B, 24B):
using an inpainting algorithm
- to compute, based on [background pixels] corresponding to the mouth cavity background (35), plausible [background pixels] for at least a part of tooth pixels of the first image (20), the tooth pixels corresponding to the teeth (31), (see figure 24B, imaging the mouth cavity, figure 6, step 615, segmentation and step 620, determining tooth and gum are) and
- to replace at least a part of the tooth pixels by plausible [background pixels], at least partially removing the teeth (31) from the first image (20), (see figure 6, step 630, generate the overlay visual information for tooth or gum); and
visualizing the first image (20) with the at least partially removed teeth (31'), wherein the first image (20) is overlaid with a representation (21) of the dental model (1), (see figure 6, step 635, output on a display the augmented reality with the overlay of gum “background”, and, for the more specifics as shown in figure 16 a position 1610 AR display having an indicator 1615 showing a placement of a hole for treatment the area of interest (see paragraph 0205) and paragraph 0197 which states that the indicator for the AOI presented in the visual overlay may indicate the next step on the treatment procedure,  also in paragraph 0231 states logic generates a visual overlay comprising an indication of the area to place the dental attachments and the visual overlay to a display of the augmented reality), as claimed.
However, he fails to explicitly disclose background pixels, as claimed.
But, in paragraph 0065, it details that the identifying modules, in which the image analysis is done by pixel base, therefore, the mouth cavity images are analyzed using the pixel image analysis.  
Watanabe teaches segmenting the images that are not required see paragraph 0081, wherein the inside of the mouth “mouth cavity” teeth, gum and tongue is separated out, “background”.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of image analysis in augmentation of images.  The teaching of Watanabe to segment the images can be incorporated in to the Kopelman’s system as also segments the image in order to attain a ROI (step 625 of figure 6), and modifying yields a system that smooths the operation of (see paragraph 0008 of Watanabe).  

With respect to claim 2, Kopelman and Watanabe further discloses using a recognition algorithm to determine in the first image (20) background pixels corresponding to the mouth cavity background (35) and tooth pixels corresponding to the teeth (31), particularly wherein the mouth cavity background (35) comprises at least a tongue and/or a palate, (see Watanabe paragraph 0081) as claimed.

With respect to claim 9, Kopelman and Watanabe further discloses the virtual dental model (1) is an upper jaw dental model, wherein the method is performed only for the upper jaw, only tooth pixels corresponding to the teeth (31) of the upper jaw being determined and replaced; or
is a lower jaw dental model, wherein the method is performed only for the lower jaw, only tooth pixels corresponding to the teeth (31) of the lower jaw being determined and replaced; or
comprises an upper jaw dental model and a lower jaw dental model, wherein the determining and replacing tooth pixels corresponding to the teeth (31) of the upper jaw and determining and replacing tooth pixels corresponding to the teeth (31) of the lower jaw are performed subsequently, (see Kopelman figure 17B, 28, 29) as claimed.

With respect to claim 11, Kopelman and Watanabe further discloses the image (20) is part of an image stream, and the method is performed in real time for at least a multitude of images (20) of the image stream, (see paragraph 0282, cellular telephone) as claimed.

With respect to claim 12, Kopelman and Watanabe further discloses the method further comprises capturing the image stream by means of a camera (4) and visualizing the dental model (1) and the two-dimensional image (20) on a displaying device (12) to a user, particularly wherein the face is the face of the user, in particular wherein the camera (4) and the displaying device (12) are part of the same mobile device (10), wherein the method is performed by means of one or more algorithms installed on a computing unit of the mobile device (10), (see paragraph 0282, cellular telephone) as claimed.

Claim 14 is rejected for the same reasons as set forth in the rejections of claims 1+11+12, because claim 14 is claiming subject matter of similar scope as claimed in claims combination 1+11+12.  

Claim 15 is rejected for the same reasons as set forth in the rejections of claims 1, because claim 14 is claiming subject matter of similar scope as claimed in claims combination 1 (see figure 1A, computing device for the computer program product).  

Claim 16 is rejected for the same reasons as set forth in the rejections of claims 1+11+12, because claim 14 is claiming subject matter of similar scope as claimed in claims combination 1+11+12.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kopelman et al (US Pub. 2018/0168780) in view of Watanabe (US Pub. 2007/0127844) as applied to claim 1 above, and further in view of Ye et al (US Pub. 2014/0022249).
With respect to claim 13, Kopelman and Watanabe discloses all limitations as claimed and as rejected above in claim 1.  However, they fails to disclose the virtual dental model (1) is in a polygon mesh format and comprises a plurality of vertices, as claimed.
Ye in the same field teaches the virtual dental model (1) is in a polygon mesh format and comprises a plurality of vertices, (see paragraph 0050, model see figure 4 numerical 40) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of image analysis in augmentation of images.  The teaching of Ye of modeling the 3D in mesh can be incorporated in to the Kopelman and Watanabe system in order to get the 3D model that can have the boundary control points (see Ye figure 4) and the modification yield a system that will be easy to manage the 3D model of the face.  

Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663